 In the Matter of FLAT CREEK COAL COMPANYandUNITED MINEWORKERSOF AMERICA, DISTRICT #23, AFFILIATEDWITH THEC. 1. O.and PROGRESSIVE MINE WORKERS OFAMERICA,DISTRICT#5, AFFILI-ATED WITHTHE A. F. OF L.,PARTY TO THECONTRACTIn the Matterof FLAT CREEK COAL COMPANYandUNITED MINEWORKERS OFAMERICA, DISTRICT #23, AFFILIATED WITH THE C. I.O.CasesNos. C-1403and R-1603, respectively.Decided November13, 1939Coal Mining Industry-Settlement:stipulation providing for compliance withthe Act,including disestablishment of company-dominated union and reinstate-ment withbackpay in specified amount as to one employee-Order: enteredonstipulation-Investigation of Representatives:stipulated;respondent refusesto recognize either ofrival labororganizations unless certifiedby the Board-Unit Appropriate for CollectiveBargaining:stipulated;all persons employed inthemining operations of the respondentas productionemployees,excludingsuperintendents,mine foremen,section foremen,room bosses,face bosses, topbosses, entry bosses, electricians in a supervisorycapacity,all other supervisoryemployees,and "guards"or"watchmen"-Representatives:eligibility to partici-pate in choice:person reinstated pursuant to Board's Order ; stipulation as to-Election Ordered:pursuant to stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. Robert D.Malarney,for the Board.Mr. J. C. Trader,of Providence, Ky., for the respondent.Mr. Ed. J. Morgan,of Madisonville, Ky., andMr. Earl E. Houck,ofWashington, D. C., for the United.Mr. John R. Kane,of Springfield, Ill., for the Progressive.Mr. Langdon WestandMiss,Margaret Holmes,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrialOrganizations, herein called the United, the National17 N. L.R. B., No. 45.546 FLAT CREEK COAL COMPANY547Labor Relations Board, herein called the Board, by the RegionalDirector for the Eleventh Region (Indianapolis, Indiana), issued itscomplaint 1 dated October 20, 1939, against Flat Creek Coal Com-pany, Providence, Kentucky, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.A copy of the com-plaint accompanied by notice of hearing was duly served upon therespondent, the United, and Progressive Mine Workers of America,District #5, affiliated with the American Federation of Labor, hereincalled the Progressive.The respondent did not file an answer to thecomplaint.On or about October 18, 1939, the United filed with the RegionalDirector a petition alleging that a question affecting commercehad arisen concerning the representation of employees of therespondent and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the Act.On October 20,1939, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, Article III, Section 10 (c) (2), and ArticleII, Section 36 (b), of the National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation upon the petition andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice and further ordered that thetwo cases be consolidated.On October 23, 1939, the respondent, theUnited, the Progressive, and counsel for the Board entered into astipulation in settlement of the case subject to the approval of theBoard.This stipulation provides as follows :Flat Creek Coal Company hereinafter called the Respondent;United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, hereinafter sometimescalled the United; the Progressive Mine Workers of America,District#5, affiliated with the American Federation of Labor,hereinafter sometimes called the Progressive; and Arthur R.Donovan, Regional Attorney for the Eleventh Region of theNational Labor Relations Board, Colonel C. Sawyer and RobertD. Malarney, Attorneys, National Labor Relations Board, here-inafter sometimes called the Board, hereby stipulate and agreethat :1Although this case had been consolidated with several others by orders of the Boarddated August 9, 1937, May 3, 1939, and July 17, 1939, respectively,these orders ofconsolidation were revoked by the Board's order dated October 20, 1939. 548..DECISIONS OF .NATIONAL LABOR RELATIONS BOARDIUpon amended charges filed by the United on October 11,1939, the National Labor Relations Board, by its Regional Direc-tor for the Eleventh Region, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act(49 Stat. 449), hereinafter sometimes called the Act, and pur-suant to authority. granted by the Board's Rules and Regula-tions, Series 2, Article II, Section 5, issued its Complaint on the20th day of October, 1939, against the Respondent.II.Upon a Petition duly filed by the United on October 18, 1939,the Board, on October 20, 1939, directed that an investigation ofbargaining representatives be made pursuant to Section 9. (c) .of .the Act.Upon authorization by the Board, the Regional Direc-tor for the Eleventh Region, issued notice of hearing on October.20, 1939. In the petition filed by the United, it was stated thatboth. the United and the Progressive claim to have been desig-nated as' collective bargaining representative by employees inthe. unit alleged in said petition to be appropriate, and theUnited and the Progressive are each a party to said proceedinginstituted by said petition by virtue of the Board's Rules andRegulations, Series 2, Article 3, Section 3.IIIThe Respondent, the United, and the Progressive withdrawallmotions and other pleadings filed by them in the proceedingsherein, except that the United does not withdraw the amendedcharges and the petition hereinbef ore mentioned in Articles Iand II.IV.The Respondent, the United and the Progressive, hereby waivetheir right to a hearing or hearings in these cases and all partiesexpressly agree that the amended charge filed on October 11,1939, the complaint issued on October 20, 1939, and notice ofhearing, the petition filed by the United on October 18, 1939, theOrder of the National Labor Relations Board directing aninvestigation and the notice of hearing pursuant to this Orderfor investigation, and this stipulation, may' be introduced in therecord in-the proceedings herein, by filing with the Chief TrialExaminer of the National Labor Relations Board at Washington,D. C. FLAT CREEK COAL- COMPANYV549The Respondent, the r United, and the Progressive, herebyacknowledge service of the complaint and notice of_he*a.r1Dg -uponthe complaint and of the petition and notice of hearing pursuantto the Board's Order directing investigation and hearing andexpressly waive any right or privilege which they may have forten (10) days notice of hearing and to the holding bf 'a hearingor hearings in these cases and also waive any right, or p'r'ivilegewhich they may have to the making of findings of fact and con-clusions of law by the Board.VIThe Respondent specifically admits each and every, allegationin paragraphs I and II of the Board's complaint herein and stipu-lates andagrees that it is engaged in interstate commerce withinthe-meaning of Section 2 (6) and (7) of the Act.VIIThe United, the Progressive and the Independent MinersUnion, are, each and all of them, labor organizations within themeaning of Section 2, subdivision (5) of the Act.VIIIIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between the Re-spondent and the Progressive is hereby cancelled and is voidand of no effect; provided, however, that nothing in this stipu-lation shall preclude the Respondent from hereafter making anagreement with the Progressive or any other labor organization(not established, maintained or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)-requiring, as a condition of employment, membership therein, ifsuch labor organization is the representative of the employeesas provided in Section 9 (a) of the Act; and it is agreed that theRespondent will not recognize the Progressive or any other labororganization as the exclusive representative of its employees' untiland, unless such labor, organization is certified by the Board assuch exclusive representative_ih the manner hereinafter provided..IXIt is hereby stipulated and agreed that all persons employedin 'the, mining operations of the Respondent as production- em-ployees, excluding superintendents, mine foremen, section fore- 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, room bosses, face bosses, top bosses, entry bosses, electri-cians in a supervisory capacity, all other supervisory employees,and "guards" or "watchmen", constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.XIt is hereby stipulated and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen concern-ing the representation of the employees in the bargaining unitset forth in Article IX of this stipulation in that the Unitedand the Progressive each claim to have been designated by em-ployees in the unit set forth above as representative for purposesof collective bargaining, within the meaning of the Act, andthat Respondent refuses to recognize either the United or theProgressive as the exclusive representative of all the employeesin said unit until and unless the Board has made a certificationpursuant to Section 9 (c) of the Act, in the manner hereinaftermore particularly set forth.XIThe Respondent, the United, and the Progressive, stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the Direction of Election by the Boardand shall be conducted in accordance with and pursuant to theAct, the Board's Rules and Regulations, and decisions of theBoard in representation cases.The election shall be for the pur-pose of determining whether the eligible employees desire to berepresented for the purposes of collective bargaining by theUnited, the Progressive, or by neither.The employees eligibleto vote in this election shall be all the employees in the appro-priate unit set forth in Article IX, above, on the payroll ofRespondent one week preceding issuance of a Direction of Elec-tion pursuant to this Article and all those employees orderedreinstated as a result of this stipulation.This stipulation and theElection Report filed on the results of the election shall constitutecompetent evidence upon which the Board may make a certifica-tion pursuant to Section 9 (c) of the Act.XIIUpon the basis of the amended charge filed by the United onOctober 11, 1939, the complaint herein and this stipulation, theRespondent expressly consents to the issuance by the NationalLabor Relations Board of an Order to the following effect: FLAT CREEK COAL COMPANYORDER551Upon the basis of this stipulation and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Flat Creek Coal Corpora-tion,Madisonville, Hopkins County, Kentucky, its officers, agents,successors, and assigns,,shall.:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activity for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;'(b)Discouraging membership in the United Mine Workersof America, District #23, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its em-ployees, or encouraging membership in the Progressive MineWorkers of America, District #5, affiliated with the AmericanFederation of Labor, or any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(c)Dominating or interfering with the administration of theIndependent Miners Union, or dominating or interfering withthe formation or administration of any other labor organizationof its employees, or contributing support to any such labororganization ;(d)Recognizing the Independent Miners Union as the Repre-sentative of any of its employees for the purposes of dealingwith the Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofemployment;2.Take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act:(a)Offer to Cobey Woodward full reinstatement to his formerposition, or if such position is unavailable, to a position substan-tially equivalent thereto, without prejudice to any rights andprivileges previously enjoyed by him.(b)Make whole Cobey Woodward for wages lost in conse-quence of his discharge by Respondent by payment to CobeyWoodward of the sum of One Hundred Dollars ($100).247334-40-vol. 17-30 55552DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Withdraw and continue to withhold all recognition ofthe Independent Miners Union as a representative of any of itsemployees for the purpose of collective bargaining with theRespondent in respect to rates 'of pay, wages, hours of- employ-ment, and other terms or conditions of employment, and com-pletelydisestablish the IndependentMinersUnion as suchrepresentative.(d) Immediately post notices 'in conspicuous places through-out its plant and maintain such notices for a period of sixty(60) consecutive days or for the period until the Board issuesits certification in Case No. XI-R-241, whichever period provesto be of shortest duration, stating (1) that the Respondent willcease and desist as aforesaid, (2) and that the Respondent willtake the affirmative action as aforesaid; which notice shallcontain the substance of the Order, but need not be in the exactlanguage thereof;(e)Notify the Regional Director for the Eleventh Region ofthe National Labor' Relations Board within a period of ten' (10)days after the entry of this Order what steps have been taken tocomply with said order.XIIIThe Respondent.hereby consents to the entry by an appropri-ate United States Circuit Court of Appeals, upon application bythe Board, of a decree enforcing an Order of the Board asherein set forth in Article XII, above, and hereby waives furthernotice of the application for such decree.The United and theProgressive expressly waive any right or privilege to contest theentry of this decree by an appropriate Circuit Court of Appealsand hereby waive further notice of application for entry thereof.XIVWherever the facts, spelling of names, titles or other materialand documents in the record of the : proceedings herein shallappear inconsistent with the names, titles or other material setout and made part of this stipulation, the spelling of names, titlesand other material in this stipulation shall be considered correct.XVThis stipulation shall be subject in all-respects to the approvalof the Board and -shall become effective -immediately uponapproval by the Board. If this stipulation- is- not approved bythe Board, it shall be of no force and effect and shall not be usedas evidence against the parties hereto in any subsequent proceedingherein. FLAT CREEK COAL COMPANY '553XVI'The entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree- -ment of any kind which varies, alters, or adds to said stipulationin any respect.On. November 10, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a decision andorder by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2.The respondent, a Kentucky corporation with its principal officeand place of business at :Providence, . Webster.: County, Kentucky,is engagedat a place 'of 'business called the Flat Creek Mine nearMadisonville,Hopkins County, Kentucky, in the mining,sale, and,distribution of coal.The respondent, in the course and conduct -of itsbusiness,causesand has continuously caused a substantial quantity of machinery,equipment, and other materials, used inits businessat the Flat CreekMine,to be purchased and transported in interstatecommerce fromand through States of the United States other than the State of 'Kentucky to the said Flat CreekMine and causesand has continu-ously caused a substantial quantity of coal mined by it to be sold,delivered, and transported in interstate commerce from its said FlatCreek Mine in the State of Kentucky.The .respondent agreed thatit is engaged in interstate commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.H. THEORGANIZATIONS INVOLVED _United Mine Workers of America, District #23, affiliated with theCongress of Industrial Organizations; the Progressive Mine Work-ers of America, District #5, affiliated with the American Federationof Labor; and Independent Miners Union, are labor organizationsas defined in Section 2 (5) of the Act.2 The facts set forth in this section are based upon allegations in the complaint admittedby the respondent. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find that theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent and thatthe respondent refuses to recognize either the United or the Progres-sive as the exclusive representative of all the employees in said unituntil and unless the Board has made a certification pursuant to Section9 (c) of the Act, and that, therefore, a question has arisen concerning,representation of the employees of the respondent.IV.THEEFFECTOF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce. and the free flow of commerce.V.THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allpersons employed in the mining operations of the respondent as pro-Auction employees, excluding superintendents, mine foremen, sectionforemen, room bosses, face bosses, top bosses, entry bosses, electriciansin a supervisory capacity, all other supervisory employees, and"guards" or "watchmen," constitute a unit appropriate for the pur-poses of collective bargaining, and that such unit will insure to thesaid employees the full benefit of their right to self-organization andcollective bargaining and will otherwise effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolvedby the holding of an election by secret ballot.In accordance withthe terms of the stipulation, we find that the employees eligible to votein the election shall be all employees in the appropriate unit on thepay roll of the respondent one week preceding the issuance of ourDirection of Election, including the employee ordered reinstated as aresult of the Board's Order,infra. FLAT CREEK COAL COMPANY555Upon the basis of the above findings of fact and the stipulation,and upon the entire record in the case, the Board makes the following :CONCLusIONs OF LAW1.United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, and Progressive MineWorkers of America, District #,5, affiliated with the American Fed-eration of Labor, are labor organizations within the meaning ofSection 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of the Flat Creek Coal Company, Providence,Webster County, Kentucky, within the.meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.3.All persons employed in the mining operations of the respond-ent as production employees, excluding superintendents, mine fore-men, section foremen, room bosses, face bosses, top bosses, entry bosses,electricians in a supervisory capacity, all other supervisory employees,and "guards" or "watchmen," constitute a unit appropriate for col-lective. bargaining, within- the ° meaning of Section 9 (b) of the Act.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the Flat Creek Coal Corporation, Madisonville, HopkinsCounty, Kentucky, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In aiy manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, 'and - to:engage .in=.concerted-activity for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in United Mine Workers of America,District #23, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, or encouragingmembership in Progressive Mine Workers of America, District #5,affiliated with the American Federation of Labor, or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire and tenure of employment or any term or condition oftheir employment; 556DECISIONS OF NATIONAL LABOR RELATIO'N'S BOARD'(c) 'Dominating: or 'interfering with the. administration of theIndependent Miners Union; or dominating or interfering with theformation or administration of any other labor organization of itsemployees, or contributing support to any such labor organization;. (d)Recognizing the Independent Miners Union as the Representa-tive of any of its' employees for the purposes -of dealing with theRespondent concerning grievances, labor disputes, wages, rates of pay,-hours. of employment, or other conditions of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the National Labor Relations Act :(a).Offer to Cobey Woodward 'full reinstatement to his former..position, or if such position is unavailable, to a position substantiallyequivalent thereto, without prejudice to any rights and privilegespreviously enjoyed by him;(b)Make whole Cobey Woodward for wages lost in consequenceof his discharge by Respondent by payment to Cobey Woodward ofthe sum of One Hundred Dollars ($100) ;(c)Withdraw and continue to withhold all recognition of the-Independent Miners Union as a representative of any of its employeesfor the purpose of collective bargaining with the Respondent in respectto rates of pay, wages, hours of employment, and other terms orconditions of employment, and completely disestablish the Independ-ent Miners Union as such representative;(d) Immediately post notices in conspicuous places throughout itsplant-and maintain such notices for a period of sixty (60) consecutivedays or for the period until the Boardissuesits certification in CaseNo. R-1603, whichever period proves to be of shortest duration, stating''(1) that the Respondent willceaseand desist as aforesaid, (2) andthat the Respondent will. take the affirmative action os aforesaid;which notice shall contain the substance of the Order, but need notbe in the, exact language thereof; .(e)Notify the Regional Director for the, Eleventh Region of theafter the entry of this Order what steps have been taken to comply'with said order.DIRECTION OF ELECTIONLabor' Relations Board by Section '9 (c) of the National Labor-RelationsAct, and pursuant to Article III, Section 8, of NationalDIxECT i that, as part of the investigation ordered by the Board'to .ascertain representatives for the purposes of collective bargainingwith Flat Creek Coal Corporation, Madisonville; Hopkins County, FLAT CREEK COAL COMPANY557Kentucky, an election by secret ballot shall be conducted withinthirty (30) days from the date of this Direction under the direc-tion and supervision of the Regional Director for the EleventhRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of, said Rules and.Regulations, among all persons employed in the mining operations of-Flat Creek Coal Corporation, Madisonville, Hopkins County, Ken-tucky, as production employees on the pay roll of the respondentone week preceding the issuance of this- Direction of Election, includ-ing the employee ordered reinstated as a result of the Board's orderbut'excludirig superintendents, mine foremen, section foremen, roombosses; face bosses, top bosses, entry bosses, electricians in a super-visory capacity, all other supervisory employees, and "guards" or"watchmen," to determine whether they desire to be represented by.United Mine Workers of America, District ' #23, affiliated with theCongress of Industrial Organizations, or Progressive Mine Workersof America, District #5, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.